Citation Nr: 1015938	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-37 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for a right eye 
disability.

2.	Entitlement to service connection for a left eye 
disability.

3.	Entitlement to service connection for an upper back 
disability.

4.	Entitlement to service connection for a bilateral ear 
disability.

5.	Entitlement to service connection for high cholesterol.

6.	Entitlement to service connection for a right shoulder 
disability.

7.	Entitlement to service connection for a left shoulder 
disability.

8.	Entitlement to service connection for a right knee 
disability. 




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to 
January 2005.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey which denied entitlement to the benefits 
sought. 

The issues of service connection for a right knee disorder, 
and right and left eye conditions are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC),                    in 
Washington, DC.


FINDINGS OF FACT

1.	The Veteran does not currently have an upper back 
disability.

2.	The Veteran does not currently have any form of 
compensable bilateral ear condition.

3.	The finding of high cholesterol is a laboratory 
measurement which does not constitute a recognized disability 
for purposes of VA benefits entitlement. 

4.	The Veteran does not currently have a right shoulder 
disability.

5.	A left shoulder disability was not incurred or 
aggravated during active service.


CONCLUSIONS OF LAW

1.	The criteria have not been met for service connection 
for an upper back disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009);                  38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.	The criteria have not been met for service connection 
for a bilateral ear disability.        38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009);                
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2009).

3.	The criteria have not been met for service connection 
for high cholesterol.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

4.	The criteria have not been met for service connection 
for a right shoulder disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009);                   38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

5.	The criteria have not been met for service connection 
for a left shoulder disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009);                   38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II").  A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).

The Court has further held in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service 
connection" claim, including notice to the claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Through VCAA notice correspondence dated from February 2005 
through November 2007, the RO notified the Veteran as to each 
element of satisfactory notice set forth under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA 
would undertake reasonable measures to assist in obtaining 
additional VA medical records, private treatment records and 
other Federal records.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  Furthermore, a supplemental May 
2006 notice letter provided information concerning both the 
disability rating and effective date elements of a pending 
claim for benefits. 

The relevant notice information must have been timely sent.  
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.            
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The 
initial VCAA notice preceded issuance of the September 2006 
rating decision on appeal, and thereby met the standard for 
timely notice.  Meanwhile, the more recent notice 
correspondence did not comply with the timing of notice 
requirement.  However,  the Veteran has had an opportunity to 
respond to the November 2007 VCAA notice and has not provided 
any additional evidence.  There is no objective indication of 
any further available information or evidence that must be 
associated with the record.  The Veteran has therefore had 
the full opportunity to participate in the adjudication of 
the claims.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs) and records of VA outpatient treatment, and 
arranging for him to undergo several VA examinations.  See 
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles 
v. Principi, 16 Vet. App. 370 (2002).  In support of his 
claims, the Veteran has provided several personal statements.  
He has not requested the opportunity for a hearing in this 
matter.  The record as it stands includes sufficient 
competent evidence to decide the claims.  See 38 C.F.R. § 
3.159(c)(4).  Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims on the merits. 

Background and Analysis

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303(a) (2009). Service connection may also be granted for a 
disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009). 

Certain disorders involving what are recognized as diseases 
of a chronic nature, such as arthritis and sensorineural 
hearing loss, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112;   38 C.F.R. §§ 
3.307, 3.309. 

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  Under the latter 
circumstances, a showing of continuity of symptomatology at 
the time of service discharge and continuing thereafter              
is required to support the claim.  38 C.F.R. § 3.303(b). 

Upper Back Condition

The service medical history reflects that in November 2003, 
the Veteran was seen following a fight at a nightclub in 
which he had been punched in the right eye, head, and back.  
There were several abrasions.  When evaluated immediately 
after involvement in the incident, the assessment was of an 
L2-4 transverse process fracture.  An x-ray confirmed this.  
Meanwhile, x-ray studies also showed a normal cervical spine.  
A thoracic spine x-ray suggested a possible T3 spinous 
process fracture versus overlying bowel gas.  A follow-up 
report the next month indicates an assessment of resolving 
contusion / fracture of the vertebra.  Additional records 
from January 2004 confirm that the affected area was the L2-4 
right spinous process.

Following separation, in a January 2007 VA primary care 
outpatient consultation the Veteran reported having injured 
his lower back in service.  He added that since that time he 
had experienced low back pain.  The assessment was low back 
pain.  There was no reference to any upper back pain or upper 
back disorder in that record or in any other post-service 
clinical evidence.

The Board finds that there is no current competent evidence 
of an upper back disorder, and hence, no evidentiary basis 
upon which the Veteran's claim may be granted.  Records of VA 
outpatient treatment are absent mention of a condition 
affecting the cervical spine, as opposed to the lower lumbar 
region.  The reports of February and December 2007 VA 
Compensation and Pension examinations are focused on 
disability of the spine, but do not include any reference to 
problems involving the upper back region.  Apart from the 
lack of documented medical records substantiating a current 
disability, the Veteran has not alleged having symptoms of an 
upper back disorder which would support a later diagnosis by 
a qualified medical professional.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (indicating competency of lay 
testimony to describe symptoms that support a later diagnosis 
by a physician).  Consequently, the Board must conclude that 
there is no indication of a presently existing upper back 
condition.

The first criterion to establish service connection is 
competent evidence of the current disability claimed.  Moore 
v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for 
service-connected injury is limited to those claims which 
show a present disability.");  Hicks v. West, 12 Vet. App. 
86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.").  Absent 
indication of a claimed disability, a claim for service 
connection cannot be substantiated.  This is the case here, 
as the objective requirement of a current upper back disorder 
has not been shown. 

The lack of competent evidence of a current disability having 
been established, there is no further need for inquiry into 
whether the Veteran's claimed disorder is of service origin.  
It warrants mention only that there was no diagnosed upper 
back condition during service as well, and a cervical spine 
x-ray was found negative. Similarly, assuming thoracic spine 
findings are relevant, while thoracic spine pathology was 
initially suspected in service, it was later clarified that 
only the         L2-L4 vertebrae were affected. 

The Veteran's own assertions have also been afforded 
appropriate weight however, as he is a layperson, he cannot 
opine on the diagnosis of an upper back disorder,    as a 
matter not within the purview of lay observation. See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claim for service 
connection for an upper back condition.  The preponderance of 
the evidence is against the claim,    and under these 
circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

Bilateral Ear Condition

The Veteran's claim for service connection presumably 
encompasses a potential hearing loss disability.  Also 
claimed have been recurrent ear infections.

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.

The report of an October 2006 VA audiology examination 
reflects that pure tone averages and speech reception 
thresholds were not in agreement.  Test results were 
considered inconsistent and unreliable.  No statement 
regarding the Veteran's hearing sensitivity or opinion could 
be made for rating purposes without valid and more reliable 
responses. 

The Veteran underwent another audiological examination in 
January 2007.              He reported having hearing loss 
and recurrent tinnitus bilaterally since service, and stated 
he had exposure in service to machine gun noise and other 
excessive noise. There was no post-service occupational or 
recreational noise reported.  The Veteran also reported 
having episodes of dizziness approximately once per month, 
accompanied by nausea and spotty vision.  On the audiological 
evaluation pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
25
25
LEFT
20
20
15
25
25

Speech audiometry scores were not listed, however, the VA 
examiner commented that these were much poorer than would be 
expected given pure tone thresholds, and it appeared that the 
Veteran was hesitant to respond during speech testing.      
The examiner further indicated that audiometric test results 
were initially inconsistent, and that after reinstruction 
numerous times, final pure tone thresholds seemed to be 
reliable.  It was recommended that the Veteran be rated based 
on pure tone thresholds only and not speech recognition 
scores. 

In view of the above findings, the Veteran clearly does not 
manifest a hearing loss condition recognized as a disability 
for VA purposes.  The one set of ostensibly reliable 
audiometric testing results obtained from the January 2007 VA 
examination do not indicate impairment consistent with a 
recognized disability under the provisions of 38 C.F.R. § 
3.385, but rather are significantly below what the regulation 
requires.  While the Veteran's speech discrimination scores 
apparently were markedly diminished, the VA examiner in his 
professional discretion did not consider these word 
recognition scores to be reliable indicators of the Veteran's 
actual hearing capacity.  Hence, there is no competent 
evidence of a present hearing loss disability.

There is likewise no competent evidence of any other form of 
ear condition to provide the necessary medical evidence of a 
current disability.  The VA outpatient history, as well as 
audiological examination, does not substantiate the presence 
of an ear infection, or similar disorder.  The Veteran has 
not directly alleged symptoms corresponding to any ear 
condition apart from that of hearing loss. 

As such, a current claimed bilateral ear condition is not 
demonstrated by the record. The requisite element of a 
current disability is again lacking.  See Moore, supra; 
Rabideau, supra.  It follows that the instant claim cannot be 
substantiated. 

Accordingly, the Board is denying the claim for service 
connection for a bilateral ear condition.  The preponderance 
of the evidence is unfavorable, and hence the benefit-of-the-
doubt doctrine does not apply.

High Cholesterol

The Veteran's November 2005 military separation examination 
indicates that he had elevated cholesterol, and a cholesterol 
lowering medication was recommended.
Records of VA outpatient treatment substantiate a continuing 
history of hyperlipidemia, or simply stated, elevated 
cholesterol.

The above notwithstanding, elevated cholesterol and 
hyperlipidemia are mere laboratory findings and are not 
considered disabilities for VA compensation purposes.  See 61 
Fed. Reg. 20,440-20,445 (May 7, 1996) (diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory results rather than 
disabilities, and are therefore not appropriate entities for 
the rating schedule to address).  Moreover, as a general 
matter, the term "disability" for VA purposes refers to a 
condition which has been deemed to result in impairment to 
the claimant's earning capacity.  See 38 C.F.R. § 4.1.  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this 
instance, there is no indication of an identifiable disorder 
with such an impact upon earning capacity. 

Therefore, service connection for high cholesterol is denied. 

Right Shoulder Disability

There is no current indication that the Veteran has any form 
of right shoulder disability.  The February 2007 VA 
orthopedic examination is absent mention of any complaints or 
manifestations referable to the right shoulder.  There is 
likewise no indication of the same provided through VA 
outpatient treatment history.  Furthermore, although the 
Veteran is competent to report observable right shoulder 
symptomatology, he has not described any such symptoms in any 
measurable detail and has not indicated that he received any 
treatment with respect to the right shoulder.  Hence, there 
is no evidence, to include the Veteran's own lay statements, 
showing that any a right shoulder disorder has been manifest 
at any point during the period on appeal.  Therefore the 
claim must be denied.  Brammer, 3 Vet. App. 223, 225 (1992).

Left Shoulder Disability

Upon February 2007 VA orthopedic examination, the Veteran's 
left shoulder demonstrated no gross deformity.  There was 
mild tenderness to palpation over the lateral aspect of the 
shoulder around the subacromial bursa.  Range of motion was 
near normal, with mild pain at the end range, and remained so 
after repetitive testing.  The VA examiner's impression was, 
in relevant part, left shoulder pain likely secondary to 
subacromial bursitis. 

While a current medical disorder involving the left shoulder 
has been diagnosed, there is nonetheless no competent basis 
upon which to relate this claimed disability to an incident 
of the Veteran's service.  Indeed, the Veteran's service 
treatment records do not demonstrate any injury or treatment 
referable to the left shoulder.  His separation examination 
in November 2005, while containing subjective complaints, 
showed normal findings.  After discharge, the first diagnosis 
of record of any left shoulder problems is that provided by 
the VA examination more than two years post-service.  In this 
regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

It is acknowledged that the Veteran is competent to report 
observable symptoms such as X.  Layno v. Brown, 6 Vet. App. 
465 (1994).  Furthermore, lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

However, in the present case, to the extent that the Veteran 
is claiming continuous left shoulder symptomatology since 
active service, he is not found to be credible.  Indeed, the 
left shoulder was clinically normal at his November 2005 
Marine Corps examination.  While he did report subjective 
complaints, the normal objective findings weighs against a 
finding of a chronic disability since active service.  
Therefore, continuity of symptomatology has not been 
established, either by the clinical record, or by the 
Veteran's own statements.  Moreover, no competent evidence of 
record causally relates any current left shoulder disorder to 
active service.  The Veteran himself is not here competent to 
provide a statement of nexus as to his current shoulder 
problems and active service. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

For the above reasons, the claim must be denied.   









ORDER

Service connection for an upper back disability is denied.

Service connection for a bilateral ear disability is denied.

Service connection for high cholesterol is denied.

Service connection for a right shoulder disability is denied.

Service connection for a left shoulder disability is denied.


REMAND

The Board finds that additional development is required with 
respect to the remaining claims on appeal prior to issuance 
of a decision in these matters. 

Pertaining to a claimed right knee disorder, the Veteran 
reported in a February 2007 VA Compensation and Pension 
examination that his right knee pain began following a 
November 2003 in-service physical altercation during which he 
was assaulted by several people.  The VA examiner's diagnosis 
after physical examination was of right knee pain likely due 
to patellofemoral syndrome.  As the service treatment records 
reflect an altercation, a medical opinion should be obtained 
to address whether the Veteran's current right knee disorder 
is the result of his identified in-service injury.  Thus, a 
supplemental opinion should be requested of the February 2007 
VA examiner for this purpose.  See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009) (VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).

As to the claimed right and left eye disorders, further 
medical evidence addressing the question of etiology of the 
disability claimed is likewise needed. 

An in-service February 2002 optometry report contains an 
assessment of simple myopic astigmatism.  The Veteran's 
prescription for corrective lenses was adjusted upward.  A 
January 2004 clinical report reflects the Veteran's 
complaints flashes of light in the right eye.  The 
optometrist found a compact myopic astigmatism.  There was no 
indication of a tear in the retina.  The report of a November 
2005 separation examination indicates a physician's notation 
as to decreased vision, chronic, worse in the right eye, 
requiring wearing glasses. 

On February 2007 VA medical examination of the eyes, the 
diagnoses were refractive error, allergic conjunctivitis, and 
glaucoma suspect.  The VA examiner did not further comment 
upon whether any of these conditions were incidental to some 
of the visual difficulties the Veteran had during his active 
duty service.       Per VA regulation, refractive error of 
the eye is a constitutional disorder for which service 
connection is not available.  See 38 C.F.R. § 3.303(b).  
However, there remain the post-service diagnoses of allergic 
conjunctivitis, and glaucoma.               A supplemental 
examination should therefore be obtained from the VA examiner  
as to whether these disorders in question have any connection 
to the Veteran's military service. 

Accordingly, these claims are REMANDED for the following 
action:

1.  Return the claims folder to the VA 
examiner who conducted the VA orthopedic 
examination of February 2007, and request 
a supplemental opinion as to whether it 
is at least as likely as not (i.e., 50 
percent or greater probability) that the 
Veteran's diagnosed right knee 
patellofemoral syndrome is etiologically 
related to his service, to include a 
documented November 2003 incident 
involving a physical altercation, in 
which the Veteran further indicates he 
sustained a right knee abrasion.  A clear 
rationale should be stated for all 
conclusions reached. 

In the event that the February 2007 
examiner is no longer available to 
respond, schedule the Veteran for an 
examination by any other comparably 
qualified examiner to address the 
inquiries set forth above regarding the 
etiology of the disability claimed.  

2.  Forward the claims folder to the VA 
examiner who conducted the VA eye 
examination of February 2007, and request 
a supplemental opinion as to whether it 
is at least as likely as not (i.e., 50 
percent or greater probability) that the 
Veteran's diagnosed allergic 
conjunctivitis and glaucoma are 
etiologically related to his service, to 
include all relevant documented instances 
of medical treatment therein.  A clear 
rationale should be stated for all 
conclusions reached. 

In the event that the February 2007 
examiner is not available, schedule the 
Veteran for an examination by any other 
comparably qualified examiner to address 
the inquiries set forth above regarding 
the etiology of the claimed eye 
disability.  

3.  Following the above, review the 
claims file.  If any of the directives 
specified in this remand have not been 
implemented, appropriate corrective 
action should be undertaken before 
readjudication.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Thereafter, readjudicate the claims 
for service connection for a right knee 
disorder, and right and left eye 
conditions.  If the benefits sought are 
not granted, the Veteran should be 
furnished with a Supplemental Statement 
of the Case (SSOC) and afforded an 
opportunity to respond before the file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.       §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 Department of Veterans Affairs


